Hammond, D. J.,
(sitting by designation.) The discharge in this case must be refused. The cash-book mentioned in the proof has not been produced, but, taking all the bankrupt says as to his mode of keeping it to be true, and inspecting the two books he does produce, it sufficiently appears that he did not keep such books of account as the business in which he was engaged required. He kept no merchandise account, no expense account, no account of the purchases made by him, and certainly no proper accounts of anything except of *725sales made on a credit, which appear to be very imperfect. It is true that the law does not require a merchant to keep his books after the most approved methods of book-keeping, but it does require that his accounts shall be so kept that a competent accountant can, from the books themselves, ascertain his true financial condition. If this can be done, the form in which they are kept is of no consequence. Re Archenbrown, 12 N. B. R. 17, and cases cited; Re Antisdel, 18 N. B. R. 290.
There may have been in his store, in the shape of invoices and other papers, such memoranda of the facts that “proper accounts could have been made up by extraordinary efforts to disentangle them; but this will not do. He must by his books, and the entries in them, under proper accounts, however informal, be enabled to show the condition of his business. The books relied on here do not come up to tills requirement.
The other specifications are very informal, and, on demurrer or exception, would not be held sufficient, because they do not, by requisite averments, show that the creditors had knowledge of the insolvency of the bankrupt, or reasonable cause to believe it, and knew a fraud on the law was intended. But they were not objected to by the bankrupt, and, having taken issue on them, it is now too late to make that objection. The proof abundantly show's that he was insolvent, and that the creditors knew it, and intended to take an unlawful preference. It shows, on the part of the bankrupt,- a most reckless disregard of the rights of his creditors, and his obligations to the bankrupt law, if he desired its benefits. The fact that his goods had been levied on by execution did not relieve him from these obligations. The sheriff acquired title to sufficient goods to satisfy the execution, but there were largely more goods than would satisfy it, and it was the duty of the bankrupt to protect them, instead of inviting or permitting his creditors to help themselves to such as they wanted.
Lot an order bo entered denying the discharge.